Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of September 16, 2016 among GREEN PLAINS OPERATING COMPANY LLC, a Delaware
limited partnership (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement
(as defined below).

RECITALS

﻿

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of July 1, 2015 (as
amended or modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested amendments to the Credit Agreement as set
forth herein; and

WHEREAS, the Lenders are willing to agree to such amendments as set forth
herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

﻿

1.Amendments to Credit Agreement. 

(a)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





1

 

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“First Amendment Effective Date” means September 16, 2016.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

﻿

(b)The following definitions appearing in Section 1.01 of the Credit Agreement
are hereby amended to read as follows:

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the First Amendment Effective Date is $155,000,000.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b): 

﻿

Pricing Tier

Consolidated Leverage Ratio

Commitment Fee

Letters of Credit

Eurodollar Rate Loans

Base Rate Loans

1

< 1.50:1

0.35%

2.25%

2.25%

1.25%

2

< 2.00:1 but
≥ 1.50:1

0.40%

2.50%

2.50%

1.50%

3

< 2.50:1 but
≥ 2.00:1

0.45%

2.75%

2.75%

1.75%

4

≥ 2.50:1

0.50%

3.00%

3.00%

2.00%

﻿

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 6.02(b);  provided,  however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 6.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate.  The Applicable Rate in effect from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 6.02(b)
for the fiscal quarter ending September 30, 2016 shall be determined based upon
Pricing Tier 3.  

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.





2

 

 

--------------------------------------------------------------------------------

 

“Defaulting Lender”  means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Incremental Loan Amount” means $100,000,000.

“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Swing Line Sublimit” means an amount equal to $30,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

(c)Section 2.15(b) of the Credit Agreement is hereby amended to read as follows:

(b)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line



3

 

 

--------------------------------------------------------------------------------

 

Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment.  Subject to Section
11.20, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

﻿

(d)Subclause (x) in the first proviso in Section 2.16(a) of the Credit Agreement
is hereby amended to read as follows:

﻿

(x) the aggregate amount of all Incremental Revolving Commitments and
Incremental Term Loans issued or incurred after the First Amendment Effective
Date pursuant to this Section 2.16 shall not exceed the Incremental Loan Amount
and

(e)A new Section 5.23 is hereby added to the Credit Agreement to read as
follows:

Section 5.23EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

(f)A new Section 11.20 is hereby added to the Credit Agreement to read as
follows:

Section 11.20  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





4

 

 

--------------------------------------------------------------------------------

 

(g)Schedule 2.01 to the Credit Agreement is hereby amended to read as Schedule
2.01 hereto.

2.Effectiveness; Conditions Precedent.  This Agreement shall be effective upon:

(a)receipt by the Administrative Agent of copies of this Agreement duly executed
by the Borrower, the Guarantors, the Administrative Agent, the Required Lenders
(which must include each Lender increasing its Revolving Commitment pursuant to
this Agreement);  

(b)receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent:

(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the date hereof (or, as to any such
Organization Documents that have not been amended, modified or terminated since
the Closing Date, certifying that such Organization Documents have not been
amended, modified or terminated since the Closing Date and remain in full force
and effect, and are true and complete, in the form delivered to the
Administrative Agent on the Closing Date);

(ii)any such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and approving and adopting
this Amendment, the transactions contemplated herein and authorizing the
execution and delivery of this Amendment; and

(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(c)receipt by the Administrative Agent of an opinion of legal counsel to the
Loan Parties relating to this Agreement, in form and substance reasonably
satisfactory to the Administrative Agent.

(d)payment by the Borrower of all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent in connection with this
Agreement (directly to such counsel if requested by the Administrative Agent).

3.Authority/Enforceability.  Each Loan Party represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

(b)This Agreement has been duly executed and delivered by such Loan Party and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable Debtor Relief Laws and to general
principles of equity.





5

 

 

--------------------------------------------------------------------------------

 

(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by such
Loan Party of this Agreement.

(d)The execution and delivery of this Agreement does not (i) contravene the
terms of its Organization Documents or (ii) violate any Law.

4.Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article V of the
Credit Agreement or in any other Loan Document or which are contained in any
document furnished at any time under or in connection therewith are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date and (b) no event has
occurred and is continuing which constitutes a Default.

5.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.  Delivery of executed
counterparts of this Agreement by facsimile or other secure electronic format
(.pdf) shall be effective as an original.

6.GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. 

7.Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8.Headings.  The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

9.Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[signature pages follow]

 

6

 

 

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

BORROWER:   GREEN PLAINS OPERATING COMPANY LLC,

a Delaware limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

GUARANTORS:           GREEN PLAINS PARTNERS LP,

a Delaware limited partnership

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

BBTL, LLC,

a Delaware limited liability company

By:  /s/ Jerry L. Peters

Name: Jerry Peters

Title: Chief Financial Officer

BIRMINGHAM BIOENERGY PARTNERS, LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

BLENDSTAR LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

BOSSIER CITY BIOENERGY PARTNERS, LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

COLLINS BIOENERGY PARTNERS, LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer





FIRST AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

 

--------------------------------------------------------------------------------

 

 

GREEN PLAINS CAPITAL COMPANY LLC,

a Delaware limited liability company

By:    /s/ Jerry L. Peters

Name: Jerry Peters

Title: Chief Financial Officer

GREEN PLAINS ETHANOL STORAGE LLC,

a Delaware limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

GREEN PLAINS LOGISTICS LLC,

a Delaware limited liability company

By:    /s/ Jerry L. Peters

Name: Jerry Peters

Title: Chief Financial Officer

GREEN PLAINS TRUCKING II LLC,

a Delaware limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

LITTLE ROCK BIOENERGY PARTNERS LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

LOUISVILLE BIOENERGY PARTNERS, LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

NASHVILLE BIOENERGY PARTNERS, LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

﻿





FIRST AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

 

--------------------------------------------------------------------------------

 

 

OKLAHOMA CITY BIOENERGY PARTNERS, LLC,

a Texas limited liability company

By:    /s/ Jerry L. Peters

Name:  Jerry Peters

Title: Chief Financial Officer

ADMINISTRATIVE

AGENT:            BANK OF AMERICA, N.A.,

as Administrative Agent

By:    /s/ Linda Lov

Name:  Linda Lov

Title:  Assistant Vice President

LENDERS:        BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:    /s/ Michael T. Letsch

Name:  Michael T. Letsch

Title:  Senior Vice President

BARCLAYS BANK PLC,

as a Lender

By:    /s/ Vanessa A. Kurbatskiy

Name:  Vanessa A. Kurbatskiy

Title:  Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:    /s/ Mikhail Faybusovich

Name:  Mikhail Faybusovich

Title:  Authorized Signatory

By:    /s/ Warren Van Heyst

Name:  Warren Van Heyst

Title:  Authorized Signatory

ROYAL BANK OF CANADA,

as a Lender

By:    /s/ Caleb Allen

Name:  Caleb Allen

Title:  Authorized Signatory

﻿

 

FIRST AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

 

--------------------------------------------------------------------------------

 

 

BANKERS TRUST COMPANY,

as a Lender

By:    /s/ Michael V. Hinrichs

Name:  Michael V. Hinrichs

Title:  Vice President

﻿

FARM CREDIT SERVICES OF AMERICA, PCA,

as a Lender

By:    /s/ Kathryn J. Frahm

Name:  Kathryn J. Frahm

Title:  VP Commercial Lender

﻿

 

FIRST AMENDMENT TO CREDIT AGREEMENT

GREEN PLAINS OPERATING COMPANY LLC

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

Commitments and Applicable Percentages

﻿

LENDER

REVOLVING COMMITMENT

 

APPLICABLE PERCENTAGE OF REVOLVING COMMITMENT

 

Bank of America, N.A.

$76,666,666.66

49.462365587%

Credit Suisse AG, Cayman Islands Branch

$25,000,000.00

16.129032258%

Barclays Bank PLC

$16,666,666.67

10.752688174%

Royal Bank of Canada

$16,666,666.67

10.752688174%

Bankers Trust Company

$10,000,000.00

6.451612903%

Farm Credit Services of America, PCA

$10,000,000.00

6.451612903%

TOTAL

$155,000,000.00

100.000000000%

﻿



 

--------------------------------------------------------------------------------